Opinion issued January 13, 2005 





 


 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-01131-CR
____________

IN RE GABRIEL FONTENETTE, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, Gabriel Fontenette, filed a pro se petition for writ of mandamus,
requesting that this Court order respondent, the Honorable Mary Lou Keel,
 to grant
a motion for judgment nunc pro tunc that relator filed in the district court in cause
numbers 577714, 577715, and 577547.   We deny the petition.
               A writ of mandamus will issue to correct a clear abuse of discretion or the
violation of a duty imposed by law when there is no adequate remedy at law. 
Canadian Helicopters Ltd. v. Wittig, 876 S.W.2d 304, 305 (Tex. 1994) (orig.
proceeding); Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992) (orig. proceeding). 
Relator has not provided this Court with a record demonstrating that respondent’s
overruling of his motion for judgment nunc pro tunc was a clear abuse of discretion.
               The petition for writ of mandamus is therefore denied.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).